Citation Nr: 0102855	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-50 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 60 percent disability rating 
for pernicious anemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to August 
1983.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
reduced the veteran's disability rating from 60 to 10 percent 
for pernicious anemia.


REMAND

Service connection for pernicious anemia was granted in a 
January 1995 rating decision, and a 60 percent evaluation was 
assigned, effective from September 1993, the date of the 
veteran's claim for service connection.  In reaching this 
determination, the RO noted that the evidence showed chronic 
anemia with few periods of remission.  There was evidence of 
abnormal blood count, and the veteran had required a blood 
transfusion, with severe impairment of health.  The RO also 
noted that in determining an evaluation for pernicious 
anemia, consideration was to be given to the severity of 
symptomatology and the length of remissions.

Evidence considered in connection with the veteran's claim 
for service connection consisted of the veteran's service 
medical records, private medical records, and VA general 
medical/surgical examinations (conducted in July 1994) that 
referenced the firm diagnosis of pernicious anemia, as shown 
in the veteran's private medical records.

On October 23, 1995, the rating criteria applicable to 
evaluating the hemic and lymphatic systems changed.  See 60 
Fed. Reg. 49225 (September 23, 1995).  Pursuant to an August 
1996 VA examination, the RO, in a September 1996 rating 
action, proposed to reduce the veteran's disability rating to 
10 percent, under the revised rating criteria.  The veteran 
voiced his disagreement with the proposed reduction, but in a 
November 1996 rating decision, the RO implemented the 
reduction, effective from March 1, 1997.  At that time, the 
RO based its decision upon both the August 1996 VA 
examination report and upon a July 1995 VA nuclear medicine 
consultation.

A review of the July 1995 VA nuclear medicine consultation 
reveals handwritten annotations, which note that the veteran 
received B-12 shots every two weeks and that neurological 
symptoms were present, if the two-week schedule was not 
strictly followed.  It was also noted that the veteran had 
not been instructed to fast and that he had had a large 
breakfast one hour before his admission for testing.

Diagnostic Code 7700 (Anemia, hypochromicrocytic and 
megoblastic, such as iron-deficiency and pernicious anemia) 
currently provides for a noncompensable evaluation where 
hemoglobin is 10gm/100ml or less and asymptomatic.  
See 38 C.F.R. Part 4, § 4.117, Diagnostic Code 7700 (2000).  
A 10 percent evaluation is warranted where hemoglobin is 
10gm/100ml or less, with such findings as weakness, easy 
fatigability, or headaches.  Id.  A 30 percent evaluation is 
warranted where hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  Id.  A 70 percent 
evaluation is warranted where hemoglobin is 7gm/100ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute), or 
syncope (three episodes in the last six months).  Id.  A 
maximum 100 percent evaluation is warranted where hemoglobin 
is 5gm/100ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest.  A note provides 
for separate evaluations for complications of pernicious 
anemia, such as dementia or peripheral neuropathy.  Id.

In a September 1998 rating decision, the RO granted service 
connection for right sural sensory nerve neuropathy, 
secondary to the veteran's service-connected pernicious 
anemia, and a noncompensable evaluation was assigned.

Here, given the issue on appeal, entitlement to restoration 
of a 60 percent disability rating for pernicious anemia, the 
Board notes that it must consider the evidence of record 
contemporaneous with the RO's proposed and subsequent 
reduction to 10 percent, as well as the other pertinent 
clinical evidence of record.  See 38 C.F.R. § 3.344 (2000).  
In this instance, though, the Board finds that the August 
1996 VA examination, which was the basis for the RO's 
proposed reduction, is not full and complete, as the examiner 
did not review the veteran's claims file in conjunction with 
the examination.  Id.  Also, it was noted in the July 1998 VA 
examination, which was the basis for the RO's grant of 
secondary service connection, that the veteran was being 
followed at the McAllen, Texas VA outpatient clinic.  These 
records have not been obtained and incorporated into the 
claims file, and they could reasonably be expected to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Further, the Board cannot distinguish between the 
laboratory test results that supported an initial evaluation 
of 60 percent and the later laboratory test results that 
supported a reduction of the veteran's disability rating from 
60 to 10 percent.  Moreover, although not reported by the 
veteran upon VA examinations, the veteran and his spouse 
stated at his February 1997 RO hearing that without twice-
monthly B-12 shots, the veteran would experience fatigue, 
headaches, shortness of breath, and listlessness.  
(Transcript at 9).  To reiterate, such symptomatology is 
considered under Diagnostic Code 7700, as to evaluation of 
the severity of pernicious anemia.

Therefore, in light of the inadequate record currently before 
the Board, the issue of entitlement to restoration of a 60 
percent disability rating for pernicious anemia will not be 
decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1994 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
pernicious anemia, should be obtained by 
the RO and incorporated into the claims 
file.  This should include treatment 
records from the McAllen, Texas VA 
outpatient clinic, regardless of date.

2.  VA hematologic and neurologic 
examinations should be scheduled and 
conducted, in order to determine the 
severity of the veteran's pernicious 
anemia.  All suggested studies should be 
performed, and the examiners should 
elicit all of the veteran's subjective 
complaints, as well as a detailed medical 
history, as to his pernicious anemia. All 
findings should be recorded in detail.  
Additionally, the examiners should 
comment on the diagnosis of the veteran's 
disorder, as shown by the evidence of 
record, whether the veteran's complaints 
are related to such disorder, and on the 
effect of the B-12 shots and folic acid 
as to the veteran's reported 
symptomatology.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examinations might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2000).

5.  The RO should carefully review the 
examination reports to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner(s) for 
corrective action.

6.  The RO should then review the 
propriety of a restoration to 60 percent 
for the veteran's pernicious anemia, as 
well as, in the alternative, the 
propriety of an evaluation between the 
veteran's current 10 percent evaluation 
and his former 60 percent evaluation, 
considering all pertinent law and 
regulation in light of any additional 
treatment records received and the 
examination report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, or is only partially 
granted, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




